DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response Election/Restrictions
Applicant’s election of Group I in the reply filed on March 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2022.

Claims
Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 1-12 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The claim recites “HA” without first defining what “HA” stands for. Therefore. it is not clear what “HA” represents making the claims indefinite. 

2) The use of the term SOLIDENTI in 2-3, 6-7, 9, 13 and 23-24, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. This appears to be a mixture and does not appear to be defined by the instant specification.  	
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Therefore, the claims are indefinite. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 1-4, 6, 8-12 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al. (CN 101321503).
Alden et al. disclose oral care compositions and methods. The compositions may be used to deliver therapeutic actives. The compositions comprise two components A and B.  In one embodiment, delivery of two or more components in a single oral care period may be done, wherein component A may be delivered  followed by component B. Similarly, in accordance with a prescribed treatment plan, some therapeutic regimen may involve delivery of a particular therapeutic agent (e.g., prescription drugs), for example, only morning or night, every other day (morning and/or evening) or once a week (morning and/or evening). A component can be delivered in the morning, and different components can be delivered at night with two different kinds of dentifrice or mouthwash and dentifrice. The dentifrice may deliver actives such as retinol, tocopherol and ascorbic acid. Ascorbic may comprise 0.1 to about 10% of the composition, which would be 100 mg to 10000 mg assuming 100g of composition. A toothpaste comprises 10-50% sodium bicarbonate; 20-40 % of polyol, 15 to -25% of cellulose gum, about 1-3 %, 2-4 %, polishing agent/detergent is about 1-40 %, and water. Remineralizing agents comprise 0.005% to about 10%.  Other actives include tissue growth factor, immuno-stimulators, redox agent (antioxidant), analgesics, hormones, vitamins and minerals. Examples of suitable metal salts include Cu, Zn, Ag, Sn, Mg, Fe, and Mn salt. 
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant specification to have used the toothpaste day and night because for the treatment if skin because the toothpaste comprise actives that improve the condition of the skin and because it is suggested by Alden. 
In regard to the components of each part, Alden suggest using the components in both parts. It would have been obvious to one of ordinary skill in the art prior to the filing of the instant specification to have added components such as ascorbic acid to one or both components of Alden because it is suggested by the Alden et al.
In regard to the frequency, Alden discloses that the compositions may be used as prescribed and gives different times and methods. The frequency of application is a result effective variable. It would have taken no more than routine experimentation for one of ordinary skill in the art to have arrived at the time intervals recited by the instant claims. 

2) Claim(s) 5, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al. (CN 101321503) in view of Zuckerman (US 2004/0185014).
Alden et al. is discussed above and differ from the instant claims insofar as they do not disclose melatonin.
Zuckerman discloses a sleep inducing toothpaste made with natural herbs and a natural hormone. The toothpaste composition induces sleep while simultaneously promotes intraoral cleanliness. The toothpastes includes toothpaste base ingredients and at least one sleep-inducing natural herb or hormone. The sleep-inducing natural herbs and hormone are selected from the group consisting of Chamomile, Lemon Balm, Passion Flower, and Valerian, and the hormone melatonin. The sleep-inducing natural herbs are in a range of 0.25% to 18% by weight of the composition. The natural herbs and natural hormone in combination with toothpaste is used at night to improve sleep. This would meet the limitation of supporting the health, well-being and/or appearance of a user’s skin. 
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant specification to have used a composition comprising melatonin at night motivated by the desire to induce sleep thereby improving sleep. This would support the health, well-being and/or appearance of a user’s skin. 

	Claims 1-12 and 22-23 are rejected.
	Claims 13-21 and 25 are withdrawn.
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612